                        UNITED STATES DISTRICT COURT
                       MIDDLE DISTRICT OF PENNSYLVANIA

JULIE AND JOSEPH CARRO,                                   :
                                           :
                      Plaintiff            :       CIVIL ACTION NO. 3:21-CV-00905
                                           :
       v.                                  :       (MEHALCHICK, M.J.)
                                           :
SPLIT ROCK, et al.,                        :
                                           :
                      Defendants           :


                             CASE MANAGEMENT ORDER

       AND NOW, this 2nd day of July, 2021, IT IS HEREBY ORDERED that Defendants

are granted a 20 day extension of time to file a response to Plaintiffs’ complaint. Defendants

shall respond to Plaintiffs’ complaint on or before July 19, 2021.



                                           BY THE COURT:

                                           /s/ Karoline Mehalchick
                                           KAROLINE MEHALCHICK
                                           United States Magistrate Judge
